Name: Commission Regulation (EEC) No 2393/79 of 30 October 1979 amending Regulation (EEC) No 2340/79 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 79 Official Journal of the European Communities No L 274/29 COMMISSION REGULATION (EEC) No 2393/79 of 30 October 1979 amending Regulation (EEC) No 2340/79 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( J ), as last amended by Regulation (EEC) No 590/79 (2), and in particular Article 27 (5) thereof, Having regard to Council Regulation (EEC) No 2749/78 of 23 November 1978 on trade in oils and fats between the Community and Greece (3), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 2340/79 of 24 October 1979 (4) increased the security required on import of oilseeds ; whereas, as the result of an error, the date of entry into force of that measure does not correspond to that submitted for opinion to the management committee ; whereas the Regulation concerned should be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2340/79 is hereby replaced by the following text : 'This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 26 October 1979 .' Article 2 This Regulation shall enter into force on 31 October 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1979 . For the Commission Finn GUNDELACH Vice-President (' OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 78 , 30 . 3 . 1979, p. 1 . (}) OJ No L 331 , 28 . 11 . 1978 , p . 1 . H OJ No L 267, 25 . 10 . 1979, p . 13 .